
	
		III
		112th CONGRESS
		1st Session
		S. RES. 87
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Johnson of South
			 Dakota (for himself, Mr.
			 Cochran, Mr. Kohl,
			 Mr. Enzi, Ms.
			 Collins, Mr. Franken,
			 Mr. Tester, Mr.
			 Grassley, Ms. Klobuchar,
			 Mr. Wicker, Mrs. McCaskill, Mr.
			 Roberts, Mr. Pryor,
			 Mr. Conrad, Mr.
			 Brown of Ohio, Mr. Schumer,
			 Mrs. Murray, Mrs. Boxer, Mr.
			 Baucus, Ms. Stabenow,
			 Ms. Cantwell, Mr. Nelson of Nebraska, Mr. Moran, Mr.
			 Bennet, Mrs. Feinstein,
			 Mr. Johanns, Mr. Lugar, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Chambliss, and
			 Mr. Blunt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 21, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the year of 2012 as the
		  International Year of Cooperatives.
	
	
		Whereas in the United States, there are more than 29,000
			 cooperatives with 120,000,000 members;
		Whereas cooperatives in the United States generate
			 2,000,000 jobs and make a substantial contribution to the economy of the United
			 States with annual sales of $652,000,000,000 and assets of
			 $3,000,000,000,000;
		Whereas the cooperative business model has empowered
			 people around the world to improve their lives through economic and social
			 progress;
		Whereas cooperatives are a major economic force in
			 developed countries and a powerful business model in developing countries,
			 employing approximately 100,000,000 people;
		Whereas there are millions of cooperatives, which are
			 owned and governed by more than 1,000,000,000 members, operating in every
			 nation of the world;
		Whereas the economic activity of the largest 300
			 cooperatives in the world is equal to that of the 10th largest national
			 economy;
		Whereas United Nations Resolution 64/136, adopted by the
			 General Assembly on December 18, 2009, designates the year 2012 as the
			 International Year of Cooperatives;
		Whereas the theme of the International Year of
			 Cooperatives is Cooperative Enterprise Builds a Better World;
			 and
		Whereas cooperatives are the businesses of the people, and
			 for more than a century, have been a vital part of the world economy: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 year 2012 as the International Year of Cooperatives;
			(2)congratulates
			 cooperatives and members of cooperatives in the United States and around the
			 world on the recognition of the United Nations of 2012 as the
			 International Year of Cooperatives;
			(3)recognizes the
			 vital role cooperatives play in the economic and social well-being of the
			 United States;
			(4)urges the
			 establishment of a National Committee for the 2012 International Year of
			 Cooperatives to be comprised of representatives from each Federal agency, all
			 cooperative sectors, and key stakeholders;
			(5)recognizes the
			 importance of raising the profile of cooperatives and demonstrating the manner
			 by which cooperatives build local wealth, generate employment, and provide
			 competition in the marketplace; and
			(6)encourages
			 highlighting the positive impact of cooperatives and developing new programs
			 for domestic and international cooperative development.
			
